Case 18-29768        Doc 21     Filed 01/22/19     Entered 01/22/19 15:28:17          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-29768
         William Leinonen
         Karen L Leinonen
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/27/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-29768      Doc 21      Filed 01/22/19    Entered 01/22/19 15:28:17              Desc           Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor               $185.00
        Less amount refunded to debtor                         $174.82

 NET RECEIPTS:                                                                                       $10.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $0.00
     Court Costs                                                        $0.00
     Trustee Expenses & Compensation                                   $10.18
     Other                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $10.18

 Attorney fees paid and disclosed by debtor:                 $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal        Int.
 Name                              Class   Scheduled      Asserted     Allowed          Paid           Paid
 CHAMPION MORTGAGE             Secured             0.00           NA             NA           0.00         0.00
 CONSUMERS COOPERATIVE CU      Secured             0.00           NA             NA           0.00         0.00
 AURORA HEALTHCARE             Unsecured         122.00           NA             NA           0.00         0.00
 BESTBUY                       Unsecured          79.00           NA             NA           0.00         0.00
 CONSUMERS COOP CREDIT UNION   Unsecured      8,000.00            NA             NA           0.00         0.00
 DISCOVER                      Unsecured      9,279.00            NA             NA           0.00         0.00
 JC PENNEY                     Unsecured         100.00           NA             NA           0.00         0.00
 MACYS                         Unsecured         100.00           NA             NA           0.00         0.00
 PAYPAL BUYER CREDIT           Unsecured          70.00           NA             NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-29768        Doc 21      Filed 01/22/19     Entered 01/22/19 15:28:17              Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $10.18
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                            $10.18


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
